Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction mailed 10/18/2021 is WITHDRAWN in view of the amendments of the claims provided below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Bayne on 2/15/2022.
All claims previously withdrawn in response to the restriction/election requirement are REJOINED.

The application has been amended as follows: 
PLEASE REPLACE THE PRIOR SET OF CLAIMS WITH THE CLAIMS BELOW

Amended Claims
(Currently Amended) A method of making an adsorption/absorption media comprising:

forming a final emulsion using said powder by combining said powder with a monomer, an initiator, an emulsifier, and water; 
curing the final emulsion to form a resultant product; and
drying the resultant product.

(Currently Amended) The method of claim 1 wherein the graphene 2/g, MT% 90 (6 μm).

(Original) The method of claim 1 wherein said monomer consists of aliphatic acrylates. 

(Original) The method of claim 3 wherein said aliphatic acrylates are from the group consisting of: butyl acrylate, 2-ethylhexyl acrylate, dodecyl acrylate, ethyl acrylate, hexyl acrylate, isobutyl acrylate, isopropyl acrylate, nonyl acrylate, sec-butyl acrylate, and methyl acrylate. 

(Original) The method of claim 1 wherein said monomer is from the group consisting of: butyl acrylate, divinyl benzene, methyl acrylate, tetra(ethylene glycol) diacrylate, and butyl methacrylate. 

(Original) The method of claim 1 wherein said initiator is an oil soluble azo initiator. 

(Original) The method of claim 6 wherein said oil soluble azo initiator is from the group consisting of: AIBN (2,2'-azobis(2-methylpropionitrile)), 2,2-azobis(2,4-dimethylvaleronitrile), 2,2'-azobis(2-methylbutyronitrile), or dimethyl 2,2'-azobis(2-methylpropionate). 

(Canceled) 

(Currently Amended) The method of claim 1 wherein said emulsifier is a nonionic surfactant.

(Currently Amended) The method of claim 1 wherein said emulsifier is a hydrophobic emulsifier with a hydrophile-lipophile balance value between 3-7. 

(Currently Amended) The method of claim 1 wherein said emulsifier is from the group consisting of: sorbitan monooleate, sorbitan stearate, sorbitan monopalmitate, and glyceryl monostearate. 

(Rejoined; Currently Amended) A method of making an adsorption/absorption media, comprising:
forming an organic phase mixture of said adsorption/absorption media, including:
adding 4 to 5 Kg of butyl acrylate (>= 99% purity) to a first vessel;
adding 25 to 30g of divinyl benzene Technical grade (80% purity) to said first vessel;
adding 9 to 15g of 2,2' azobisisobutyronitrile to said first vessel;
mixing said organic phase mixture until its color is approximately clear;
forming an aqueous phase mixture of said adsorption/absorption media, including:
adding 7 to 7.5 Kg of water to a second vessel;
adding 50 to 55g of graphene or graphite powder to said second vessel;
mixing said aqueous phase mixture;
combining said organic phase mixture with said aqueous phase mixture to form a final emulsion;
adding an emulsifier into the final emulsion;
mixing said final emulsion until its color is approximately uniformly black;
pouring said final emulsion into a container and curing said final emulsion at about 140 to 170oF for about 8 to 15 hours to form a resultant product, and then applying a liquid extractor to remove excess liquid from said resultant product
drying said resultant product 
grinding said resultant product into granules about 1 to 15 mm in diameter.

(Canceled) 

(Rejoined; Original) The method of claim 12 including coating said granules with a wax.

(Rejoined; Original) The method of claim 12 further including the step of mixing said granules with polymers, wherein said step of mixing said granules with polymers includes mixing a ratio of five parts granules to two parts polymers.

(Rejoined; Currently Amended) The method of claim 12 wherein said step of curing said final emulsion occurs at about 145°F for about 12 hours. 

(Rejoined; Currently Amended) A process for making an adsorption/absorption media, comprising:
providing a graphene 
forming a final emulsion by mixing said graphene an emulsifier, and water;
thermally initiating polymerization by curing said final emulsion at a temperature between 140 to 170oF to form a resultant product, and then cooling said resultant product at approximately room temperature;
subjecting said resultant product to compression 
drying said resultant product; and
grinding said resultant product into smaller portions or granules.

(Canceled) 

(Rejoined; Currently Amended) The process of claim 17 wherein said emulsifier is from the group consisting of sorbitan monooleate, sorbitan stearate, sorbitan monopalmitate, and glyceryl monostearate.

(Rejoined; Currently Amended) The process of claim 17 wherein the final emulsion is cured at about 140 to 170oF for about 8 - 15 hours.  

(Rejoined; Original) The process of claim 17 wherein talc powder is further added to said granulated resultant product. 

(Rejoined; Original) The process of claim 17 wherein said step of thermally initiating polymerization by curing includes curing at approximately 60°C for 8-16 hours. 

(Rejoined; Original) The process of claim 17 further including the step of mixing said granulated resultant product with additional polymers. 

(Rejoined; Original) The process of claim 23 wherein said step of mixing said granulated resultant product with said additional polymers includes mixing at a ratio of five parts granulated resultant product to two parts additional polymers.

(Rejoined; Currently Amended) An adsorption/absorption media plug structure for the filtration of  oils from liquids, comprising:
A granulated adsorption/absorption media comprising: 
a graphene 2/g, MT% 90 (6 μm); 
a monomer comprising aliphatic acrylates; 
an emulsifier; and
an initiator comprising an oil soluble azo initiator; and
a plug structure having an ingress and an egress, and a plug housing for receiving the granulated adsorption/absorption media therein.

(Rejoined; Original) The adsorption/absorption media plug of claim 25, wherein the plug structure housing further includes additional polymers mixed with said granulated adsorption/absorption media. 

(Rejoined; Original) The adsorption/absorption media plug of claim 26, wherein the adsorption/absorption media and additional polymers within the housing is mixed at a ratio of approximately five parts granulated adsorption/absorption media to two parts additional polymers.

(Rejoined; Original) The adsorption/absorption media plug of claim 25, further including a perforated plate disposed within the housing near the egress.

(Rejoined; Original) The adsorption/absorption media plug of claim 25, wherein said aliphatic acrylates are from the group consisting of: butyl acrylate, 2-ethylhexyl acrylate, dodecyl acrylate, ethyl acrylate, hexyl acrylate, isobutyl acrylate, isopropyl acrylate, nonyl acrylate, sec-butyl acrylate, and methyl acrylate. 

(Rejoined; Original) The adsorption/absorption media plug of claim 25, wherein said oil soluble azo initiator is from the group consisting of: AIBN (2,2'-azobis(2-methylpropionitrile)), 

(Rejoined; Currently Amended) The adsorption/absorption media plug of claim 25 wherein 

(Rejoined; Original) The adsorption/absorption media plug of claim 25 wherein said plug structure is designed to allow for a vertical orientation install. 

(Rejoined; Original) The adsorption/absorption media plug of claim 25 wherein said plug structure is designed to allow for an angled orientation install. 

(Rejoined; Original) The adsorption/absorption media plug of claim 33 wherein said angled orientation install at an angle substantially between 15°-35° with respect to a planar floor.

(Rejoined; Currently Amended) An adsorption/absorption media wall structure for the filtration of  oils from liquids, comprising:
a granulated adsorption/absorption media comprising: 
a graphene 2/g, MT% 90 (6 μm); 
a monomer comprising aliphatic acrylates; 
an emulsifier; and
an initiator comprising an oil soluble azo initiator; and
a fabric encasing said granulated adsorption/absorption media formed as a wall;
wherein said wall is partially buried below a ground or planar surface.

(Rejoined; Original) The adsorption/absorption media wall structure of claim 35 further including pockets sewn into the fabric of said wall for receiving angled brackets therein. 

 (Rejoined; Original) The adsorption/absorption media wall structure of claim 36 wherein said angled brackets are formed in a substantially 90° angle, a first part of the angled brackets being received by said pockets, and a second part of the angled brackets being buried below the ground or planar surface. 

(Rejoined; Original) The adsorption/absorption media plug of claim 35, wherein said aliphatic acrylates are from the group consisting of: butyl acrylate, 2-ethylhexyl acrylate, dodecyl acrylate, ethyl acrylate, hexyl acrylate, isobutyl acrylate, isopropyl acrylate, nonyl acrylate, sec-butyl acrylate, and methyl acrylate. 

(Rejoined; Original) The adsorption/absorption media plug of claim 35, wherein said oil soluble azo initiator is from the group consisting of: AIBN (2,2'-azobis(2-methylpropionitrile)), 2,2-azobis(2,4-dimethylvaleronitrile), 2,2'-azobis(2-methylbutyronitrile), or dimethyl 2,2'-azobis(2-methylpropionate). 

(Rejoined; Currently Amended) The adsorption/absorption media plug of claim 35 wherein said emulsifier is from the group consisting of: sorbitan monooleate, sorbitan stearate, sorbitan monopalmitate, and glyceryl monostearate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is to Adamson et al. (US Pub. No. 2015/0348669) and Kadowaki et al. (US Pub. No. 2011/0003239). 
Adamson et al. teach a method of making graphene/graphite composites foams from emulsions wherein graphene oxide or reduced graphene oxide is used to form the graphene/graphite stabilized composites. The composites are made by using layered sheets of graphene or graphite [0056].
Adamson et al. do not teach using graphene or graphite powder to make the composite and, given that the structure of the graphene or graphite sheet is critical to Adamson et al., one of ordinary skill in the art would have not found it obvious to change the form of the graphene or graphite sheet to powder.

They do not teach adding an emulsifier.
Therefore, Kadowaki et al. do not teach the method of making or the final product.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778